EXHIBIT 10.19

AMENDMENT NO. 5 TO

REVOLVING CREDIT AND SECURITY AGREEMENT

among

CIT SOUTHEAST, INC.,

UNIFORCE SERVICES, INC.,

BRENTWOOD OF CANADA, INC.,

BRENTWOOD SERVICE GROUP, INC.,

CLINICAL LABFORCE OF AMERICA, INC.,

COMFORCE INFORMATION TECHNOLOGIES, INC.,

COMFORCE TECHNICAL, LLC,

COMFORCE TECHNICAL SERVICES, INC.,

COMFORCE TELECOM, INC.,

CTS OF WASHINGTON, LLC,

GERRI G., INC.,

LABFORCE SERVICES OF AMERICA, INC.,

PRO CLINICAL SUPPORT SERVICES, LLC,

PRO UNLIMITED GLOBAL LTD

PRO UNLIMITED GLOBAL (HK) LIMITED

PRO UNLIMITED GLOBAL JAPAN, LTD

PRO UNLIMITED, INC.,

PRO UNLIMITED MPS, INC.,

TEMPORARY HELP INDUSTRY SERVICING COMPANY, INC.,

UNIFORCE STAFFING SERVICES, INC.,

SUMTEC CORPORATION,

THISCO OF CANADA, INC.

(as Borrowers)

and

COMFORCE OPERATING, INC.

(as Borrowing Agent)

and

COMFORCE CORPORATION

(as Guarantor)

and

PNC BANK, NATIONAL ASSOCIATION

(as Administrative Agent and Lender)

and

THE OTHER LENDERS PARTY HERETO

as of December 22, 2005



--------------------------------------------------------------------------------

AMENDMENT NO. 5 TO

REVOLVING CREDIT AND SECURITY AGREEMENT

This Amendment No. 5 to Revolving Credit and Security Agreement (this
“Amendment”) is entered into as of December 22, 2005, by and among COMFORCE
Operating, Inc., a corporation organized under the laws of the State of Delaware
(“COI”), CIT Southeast, Inc., a corporation organized under the laws of the
State of New York (“CIT Southeast”), Uniforce Services, Inc., a corporation
organized under the laws of the State of New York (“USI”), Brentwood of Canada,
Inc., a corporation organized under the laws of the State of New York (“BOCI”),
Brentwood Service Group, Inc., a corporation organized under the laws of the
State of New York (“Brentwood”), Clinical Labforce of America, Inc., a
corporation organized under the laws of the State of New York (“CLOA”), COMFORCE
Information Technologies, Inc., a corporation organized under the laws of the
State of New York (“CIT”), COMFORCE Technical, LLC, a limited liability company
organized under the laws of the State of New York (“CTLLC”), COMFORCE Technical
Services, Inc., a corporation organized under the laws of the State of Delaware
(“CTS”), COMFORCE Telecom, Inc., a corporation organized under the laws of the
State of Delaware (“CTI”), CTS of Washington, LLC, a limited liability company
formed under the laws of the State of New York (“CTSLLC”), Gerri G., Inc., a
corporation organized under the laws of the State of New York (“Gerri”),
Labforce Services of America, Inc., a corporation organized under the laws of
the State of New York (“LSOA”), PrO Clinical Support Services, LLC, a limited
liability company organized under the laws of the State of New York (“PCSS”),
PrO Unlimited, Inc., a corporation organized under the laws of the State of New
York (“PUI”), PrO Unlimited MPS, Inc., a corporation organized under the laws of
the State of New York (“PUMPS”), Temporary Help Industry Servicing Company,
Inc., a corporation organized under the laws of the State of New York
(“THISCI”), Uniforce Staffing Services, Inc., a corporation organized under the
laws of the State of New York (“USSI”), Sumtec Corporation, a corporation
organized under the laws of the State of Delaware (“Sumtec”), Thisco of Canada,
Inc., a corporation organized under the laws of the State of New York
(“Thisco”), PrO Unlimited Global Ltd, a company incorporated under English law
(“PUGL”), PrO Unlimited Global (HK) Limited, a company limited by shares
organized under the laws of Hong Kong (“PHK”), and PrO Unlimited Global Japan,
Ltd., a company organized under the laws of Japan (“PUGJ”) (CIT Southeast, USI,
BOCI, Brentwood, CLOA, CIT, CTLLC, CTS, CTI, CTSLLC, Gerri, LSOA, PCSS, PUI,
PUMPS, THISCI, USSI, Sumtec, Thisco, PUGL, PHK and PUGJ, collectively, the
“Borrowers”), Comforce Corporation, a Delaware corporation, as guarantor
(“ComCorp”), PNC Bank, National Association (“PNC”), as Administrative Agent for
the Lenders (as defined below) (PNC, in such capacity, “Administrative Agent”)
and as Lender, Merrill Lynch Capital, a Division of Merrill Lynch Business
Financial Services Inc. (“Merrill”) and JPMorgan Chase Bank, N.A. (“Chase”), as
Co-Syndication Agents and as Lenders, and Webster Business Credit Corporation
(f/k/a Whitehall Business Credit Corporation) (“Webster”), as Documentation
Agent and as Lender. All terms used herein and not otherwise defined shall have
the meanings ascribed to them in the Credit Agreement (as hereinafter defined).



--------------------------------------------------------------------------------

WHEREAS, the Borrowers, COI, Webster, Chase, Merrill, the other financial
institutions which are now or which hereafter become a party thereto
(collectively, the “Lenders” and individually, a “Lender”) and PNC, as Lender
and as Administrative Agent, entered into that certain Revolving Credit and
Security Agreement, dated as of June 25, 2003, as amended by the Waiver and
Amendment No. 1 to Revolving Credit and Security Agreement, dated as of
March 17, 2004, the Amendment No. 2 to Revolving Credit and Security Agreement,
dated as of September 29, 2004, the Amendment No. 3 to Revolving Credit and
Security Agreement, dated as of February 3, 2005, and the Amendment No. 4 to
Revolving Credit and Security Agreement, dated as of May 13, 2005 (as the same
may be from time to time further amended, extended, restated, supplemented or
otherwise modified, the “Credit Agreement”), pursuant to which the Lenders made
available to the Borrowers loans in an aggregate principal amount of up to
$85,000,000; and

WHEREAS, the Borrowers have requested that the Lenders amend the Credit
Agreement to permit the Borrowers to maintain $1,000,000, in the aggregate, of
payments of Receivables and other proceeds of Collateral in foreign accounts
without the requirement that the Borrowers directly deposit such payments of
Receivables and other proceeds of Collateral into a Blocked Account.

NOW, THEREFORE, in consideration of the foregoing and for other good and valid
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

I. AMENDMENT

The first sentence of Section 4.15(h) of the Credit Agreement is hereby amended
by adding the following language at the end of such sentence immediately prior
to the period:

“;provided, further, however, that all payments of Receivables and other
proceeds of Collateral in an aggregate amount not in excess of U.S. $1,000,000
held in accounts located outside of the United States of America (“Foreign
Accounts”) shall not be subject to the foregoing clauses (i) and (ii) of this
Section 4.15(h) and Borrowers shall not permit the aggregate amount of all
payments of Receivables and other proceeds of Collateral held in all Foreign
Accounts which are not Blocked Accounts to exceed U.S. $1,000,000 at any time.”

II. CONDITIONS PRECEDENT

This Amendment shall become effective as of the date hereof, subject to
satisfaction of each of the following conditions:

A. The Borrowers, COI and ComCorp shall have delivered to the Administrative
Agent a fully executed original of this Amendment.

 

2



--------------------------------------------------------------------------------

B. The representations and warranties contained in Article V hereof shall be
true and correct as of the date hereof and as of the date of the satisfaction of
each of the conditions contained in this Article II.

III. PLEDGORS CONSENT

The undersigned Pledgors, in their respective capacity as Pledgors, hereby
consent to this Amendment and to the consummation of the transactions
contemplated hereby and hereby restate, ratify and confirm their respective
pledge in support of the Obligations pursuant to the terms of their respective
Pledge Agreements (as defined in the Credit Agreement), in all respects, after
giving effect to the amendments set forth herein and the consummation of the
transactions contemplated hereby. Although each Pledgor has been informed of the
matters set forth herein and has acknowledged and consented to the same, each
Pledgor understands and agrees that neither the Administrative Agent nor any
Lender has any obligation to inform Pledgors of such matters in the future or to
seek any Pledgor’s acknowledgment, consent or agreement to future amendments and
nothing herein shall create such duty.

IV. GUARANTORS’ CONSENT

The undersigned Guarantors, in their respective capacity as Guarantors, hereby
consent to this Amendment and to the consummation of the transactions
contemplated hereby and each of them hereby restates, ratifies and confirms its
respective joint and several guaranty of the prompt payment of the Obligations
of the Borrowers pursuant to its Guaranty, in all respects, after giving effect
to the amendments set forth herein and the consummation of the transactions
contemplated hereby. Although each Guarantor has been informed of the matters
set forth herein and has acknowledged and consented to the same, each Guarantor
understands and agrees that neither the Administrative Agent nor any Lender has
any obligation to inform such Guarantor of such matters in the future or to seek
such Guarantor’s acknowledgment, consent or agreement to future amendments and
nothing herein shall create such duty.

V. REPRESENTATIONS AND WARRANTIES

Each Borrower, COI and ComCorp hereby represent and warrant to the Lenders and
Administrative Agent as follows:

A. The execution, delivery and performance by each such Person of this Amendment
and the transactions contemplated hereby (a) are within such Person’s corporate
or limited liability company power; (b) have been duly authorized by all
corporate or limited liability company or other necessary action; (c) are not in
contravention of any provision of such Person’s certificate of incorporation or
formation, operating agreement, bylaws or other documents of organization;
(d) do not violate any law or regulation, or any order or decree of any
Governmental Body; (e) do not conflict with or result in the breach or
termination of, constitute a default under or accelerate any performance
required by, any indenture, mortgage, deed of trust, lease, agreement or other
instrument to which such Person is a party or by which such Person or any of
such

 

3



--------------------------------------------------------------------------------

Person’s property is bound; (f) do not result in the creation or imposition of
any Lien upon any of its property (other than Liens in favor of Administrative
Agent) and (g) do not require the consent or approval of any Governmental Body
or any other person.

B. This Amendment has been duly executed and delivered by each signatory hereto
(other than the Administrative Agent and the Lenders) and constitutes the legal,
valid and binding obligation of such Person, enforceable against such Person in
accordance with its respective terms except as the enforceability hereof may be
limited by bankruptcy, insolvency, reorganization, moratorium and other laws
affecting creditors’ rights and remedies in general.

C. Each representation and warranty of each Borrower, COI and ComCorp contained
in the Credit Agreement and the Other Documents is true and correct on the date
hereof in all material respects and will be true and correct in all material
respects as if made immediately after giving effect to this Amendment (except to
the extent such representation or warranty relates to an earlier date, in which
case such representation and warranty is true and correct in all material
respects on and as of such earlier date).

D. No Default or Event of Default has occurred and is continuing under the
Credit Agreement or any of the Other Documents.

VI. MISCELLANEOUS

A. Each Borrower, COI and ComCorp acknowledges and confirms to Administrative
Agent and the Lenders that the Credit Agreement and each Other Document to which
it is a party shall remain in full force and effect and shall continue to
evidence, secure or otherwise guarantee and support the obligations owing by the
Borrowers, COI and ComCorp to the Administrative Agent and Lenders pursuant
thereto, and, after giving effect to this Amendment, each Borrower, COI and
ComCorp hereby ratifies and affirms each of the foregoing documents to which it
is a party.

B. Each Borrower, COI and ComCorp acknowledges and reaffirms to the
Administrative Agent and the Lenders that (i) the Liens granted to the
Administrative Agent for the benefit of the Lenders under the Credit Agreement
and the Other Documents remain in full force and effect and shall continue to
secure the obligations of the Borrowers, COI and ComCorp arising under the
Credit Agreement and the Other Documents, and (ii) the validity, perfection or
priority of the Liens will not be impaired by the execution and delivery of this
Amendment.

C. Each Borrower acknowledges and agrees that no Lender shall waive or shall be
deemed to have waived any of its rights or remedies under the Credit Agreement
or any of the Other Documents which documents shall remain in full force and
effect in accordance with their terms.

D. Borrowers shall be responsible for the prompt payment of and, upon demand,
shall promptly reimburse Administrative Agent for, all of the Lenders’ and
Administrative Agent’s out-of-pocket costs and expenses related to the
preparation, negotiation, execution and enforcement of this Amendment
(including, without limitation, the reasonable fees and disbursements of legal
counsel to Administrative Agent).

 

4



--------------------------------------------------------------------------------

E. This Amendment may be executed in any number of counterparts, including by
telecopy, and by the various parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.

F. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK WITHOUT REGARD TO ITS CONFLICTS OF LAWS PRINCIPLES AND SHALL
BE BINDING UPON AND INURE TO THE BENEFIT OF THE SUCCESSORS AND ASSIGNS OF THE
PARTIES HERETO.

*             *             *

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto, by their officers duly
authorized, has executed this Amendment as of the date first above written.

 

COMFORCE OPERATING, INC.,

as Borrowing Agent, Pledgor and

Guarantor

By:  

 

Name:   Robert F. Ende Title:   Senior Vice President - Finance UNIFORCE
SERVICES, INC., By:  

 

Name:   Robert F. Ende Title:   Senior Vice President - Finance BRENTWOOD OF
CANADA, INC. By:  

 

Name:   Robert F. Ende Title:   Senior Vice President - Finance BRENTWOOD
SERVICE GROUP, INC. By:  

 

Name:   Robert F. Ende Title:   Senior Vice President - Finance CIT SOUTHEAST,
INC. By:  

 

Name:   Robert F. Ende Title:   Senior Vice President - Finance

COMFORCE TECHNICAL, LLC

By: COMFORCE Technical Services, Inc.,

  Its Sole Member

By:  

 

Name:   Robert F. Ende Title:   Senior Vice President - Finance

 

6



--------------------------------------------------------------------------------

COMFORCE INFORMATION TECHNOLOGIES, INC. By:  

 

Name:   Robert F. Ende Title:   Senior Vice President - Finance PRO UNLIMITED
MPS, INC. By:  

 

Name:   Robert F. Ende Title:   Senior Vice President - Finance COMFORCE
TECHNICAL SERVICES, INC. By:  

 

Name:   Robert F. Ende Title:   Senior Vice President - Finance COMFORCE
TELECOM, INC. By:  

 

Name:   Robert F. Ende Title:   Senior Vice President - Finance GERRI G., INC.
By:  

 

Name:   Robert F. Ende Title:   Senior Vice President - Finance CLINICAL
LABFORCE OF AMERICA, INC. By:  

 

Name:   Robert F. Ende Title:   Senior Vice President - Finance

 

7



--------------------------------------------------------------------------------

LABFORCE SERVICES OF AMERICA, INC. By:  

 

Name:   Robert F. Ende Title:   Senior Vice President - Finance PRO UNLIMITED,
INC. By:  

 

Name:   Robert F. Ende Title:   Senior Vice President - Finance TEMPORARY HELP
INDUSTRY SERVICING COMPANY, INC. By:  

 

Name:   Robert F. Ende Title:   Senior Vice President - Finance UNIFORCE
STAFFING SERVICES, INC. By:  

 

Name:   Robert F. Ende Title:   Senior Vice President - Finance SUMTEC
CORPORATION By:  

 

Name:   Robert F. Ende Title:   Senior Vice President - Finance

 

8



--------------------------------------------------------------------------------

THISCO OF CANADA, INC. By:  

 

Name:   Robert F. Ende Title:   Senior Vice President - Finance

CTS OF WASHINGTON, LLC

By: COMFORCE Technical Services, Inc.,

Its Sole Member

By:  

 

Name:   Robert F. Ende Title:   Senior Vice President - Finance

PRO CLINICAL SUPPORT SERVICES, LLC

By: PrO Unlimited, Inc.,

Its Sole Member

By:  

 

Name:   Robert F. Ende Title:   Senior Vice President - Finance PRO UNLIMITED
GLOBAL LTD. By:  

 

Name:   Harry V. Maccarrone Title:   Executive Vice President PRO UNLIMITED
GLOBAL JAPAN, LTD. By:  

 

Name:   Harry V. Maccarrone Title:   Executive Vice President PRO UNLIMITED
GLOBAL (HK) LIMITED By:  

 

Name:   Harry V. Maccarrone Title:   Executive Vice President

 

9



--------------------------------------------------------------------------------

Consented and Agreed to:

COMFORCE CORPORATION,

as Guarantor

By:  

 

Name:   Robert F. Ende Title:   Sr. Vice President - Finance

 

10



--------------------------------------------------------------------------------

PNC BANK, NATIONAL

ASSOCIATION, as Administrative Agent

By:  

 

Name:  

MERRILL LYNCH CAPITAL, A

DIVISION OF MERRILL LYNCH

BUSINESS FINANCIAL SERVICES INC.,

as Co-Syndication Agent and Lender

By:  

 

Name:  

JPMORGAN CHASE BANK, N.A.,

as Co-Syndication Agent and Lender

By:  

 

Name:  

WEBSTER BUSINESS CREDIT

CORPORATION, as Documentation

Agent and Lender

By:  

 

Name:  

 

11